Citation Nr: 1037536	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  05-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date prior to September 26, 2002, for 
a grant of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran had active service from July 1970 until May 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode 
Island.  The claims file was subsequently transferred to the RO 
in New Orleans, Louisiana.

In an August 2005 communication, the Veteran withdrew a claim of 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).

In a January 2008 decision, the Board denied an effective date 
prior to September 26, 2002, for a grant of entitlement to a 
TDIU.  The Veteran appealed the denial to the United States Court 
of Appeals for Veterans Claims (Court).  The parties submitted a 
Joint Motion for Remand (Joint Motion) in January 2010, observing 
in essence that the Board failed to adequately discuss a February 
2001 VA outpatient neuropsychological evaluation report and a 
July 2003 VA examination report.  By order dated in January 2010, 
the Court granted the Joint Motion and remanded the matter for 
compliance with its instructions.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to TDIU was received by 
the RO on July 20, 2001; no earlier communication can be 
construed as an informal claim for TDIU.

2.  From the evidence of record between July 20, 2000, and July 
20, 2001, it is not factually ascertainable that the Veteran was 
unable to obtain and maintain substantially gainful employment 
due to service-connected disability.

3.  No evidence of record between July 20, 2001, and September 
26, 2002, demonstrates that the Veteran was unable to obtain and 
maintain substantially gainful employment due to service-
connected disability.



CONCLUSION OF LAW

The criteria for an effective date prior to September 26, 2002, 
for the award of TDIU have not been met.  38 U.S.C.A. § 5110, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran is claiming entitlement to an earlier effective date 
for an award of TDIU.

At the outset, the Board briefly notes that entitlement to TDIU 
requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Moreover, such impairment 
must be due to service-connected disabilities.

In a July 2004 rating determination, the RO granted TDIU, 
effective September 26, 2002.  Again, the Veteran contends that 
he is entitled to an earlier effective date for that award.  He 
does not specify a date upon which he believes his TDIU 
compensation should start.  A May 2007 brief submitted by his 
accredited representative notes, however, that the Veteran had 
been unable to work since October 31, 1995, as indicated by 
records from the Social Security Administration (SSA).  The Joint 
Motion provides that the report of the February 2001 VA 
outpatient neuropsychological evaluation relates that the Veteran 
provided a history of not working since 1995, and that the report 
of the July 2003 VA examination contained the Veteran's history 
of not working since 1986.  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability occurred 
if a claim is received within 1 year from such date; otherwise, 
the effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a TDIU 
claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, the Veteran's claim of entitlement to TDIU 
was received by VA on July 20, 2001.  Thus, the date of claim has 
been established.  Under 38 C.F.R. § 3.400(0)(2), it is necessary 
to determine whether, sometime between July 20, 2000, and July 
20, 2001, the Veteran's inability to follow a substantially 
gainful occupation became factually ascertainable.

After a review of the documents dated between July 20, 2000, and 
July 20, 2001, the Board finds no basis for concluding that the 
Veteran's unemployability was factually ascertainable.  Indeed, 
none of the medical evidence during this period contains any 
competent findings that the Veteran was unable to follow a 
substantially gainful occupation solely as a result of a service-
connected disability.  

In this regard, the Board points out that the report of a May 
2001 VA examination does not expressly address the Veteran's 
ability to work.  The Board does observe that the report of the 
February 2001 VA outpatient neuropsychological evaluation relates 
that the Veteran had not worked since 1995, when he could no 
longer find work.  He began receiving Social Security benefits in 
1995.  Similarly, the Board observes that the July 2003 VA 
examination report relates that the Veteran was last employed in 
1986 as a stevedore and shipping clerk.  He denied being 
terminated from this job or being disciplined in any way.  

However, the Board finds that these reports do not show factually 
ascertainable unemployability of the Veteran during the period 
from July 20, 2000, to July 20, 2001.  Despite not having worked 
since 1995 (or 1986, depending on the report), the Veteran did 
not file a claim for VA benefits at that time.  38 C.F.R. §§ 
3.400, 3.400(b)(2).  

Further, the February 2001 report provides that the Veteran 
stopped working in 1995 when he could no longer find work.  The 
July 2003 VA examination report relates that the Veteran denied 
being terminated from, or even being disciplined in any way, 
during his last employment which ended in 1986.  Thus, while the 
employment history provided by the Veteran himself shows that he 
was unemployed during the period from July 20, 2000, to July 20, 
2001, it does not show that the was unemployable at that time.  
In this regard, the Court has held that the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board recognizes that the February 2001 report refers to 
receipt of SSA benefits beginning in 1995.  Adjudication of VA 
and Social Security claims is based on different laws and 
regulations, however, and SSA findings are not controlling on VA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Put simply, the medical evidence before the Board, including the 
February 2001 and July 2003 VA reports, shows that the Veteran 
was unemployed from July 20, 2000, to July 20, 2001.  The medical 
evidence does not show that the Veteran was unemployable for TDIU 
purposes at that time.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the comparison 
between the receipt of the claim and the date entitlement arose, 
whichever is the later.  Again, July 20, 2001, is found to be the 
date of claim.

The Board has considered whether any evidence of record prior to 
July 20, 2001, could serve as an informal claim in order to 
entitle the veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2009).

After reviewing the record, the Board concludes that there are no 
testimonial documents submitted prior to July 20, 2001 indicating 
an intent to apply for TDIU.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's July 2001 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to TDIU was filed earlier than July 20, 2001.  38 
C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

Based on all of the above, there is no earlier possible date of 
claim, formal or informal, than July 20, 2001.  The date upon 
which entitlement arose will be determined below.  

In the present case, the VA psychiatric examination conducted in 
July 2003 indicates that the Veteran was unemployable due to his 
service-connected PTSD.  Indeed, the examiner stated that the 
Veteran's memory and anxiety problems made it too difficult for 
him to maintain gainful employment.  However this July 2003 VA 
examination report follows the September 26, 2002, effective date 
presently in effect.  Consequently, the July 2003 VA examination 
cannot serve as a basis for an earlier effective date here.  
Moreover, no evidence between the date of claim on July 20, 2001, 
and the September 26, 2002, effective date currently assigned 
demonstrates that the Veteran was unable to obtain and maintain 
substantially gainful employment due to service-connected 
disability.

In sum, the presently assigned effective date of September 26, 
2002, is appropriate and there is no basis for an award of 
service connection for TDIU prior to that date.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the Veteran is challenging the initial effective date 
assigned following the grant of TDIU.  In Dingess, the Court held 
that in cases where a claim has been granted and an effective 
date has been assigned, the typical claim has been more than 
substantiated, it has been proven, thereby rendering § 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before TDIU was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that the RO has provided adequate assistance in 
the development of the Veteran's claim.  As a result of such 
assistance, the claims file contains service medical records and 
numerous VA examinations.  Also of record are VA outpatient 
treatment reports.  Moreover, medical records associated with a 
disability determination by SSA are of record, along with a copy 
of the decision rendered by that agency.  Additionally, the 
Veteran's statements in support of his claim are associated with 
the claims folder.  The Board has reviewed such statements, as 
well as the medical evidence, and finds no references to any 
outstanding documents.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.


ORDER


Entitlement to an effective date prior to September 26, 2002, for 
a grant of TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


